Citation Nr: 1037509	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
1.

2.  Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1969 until August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for type 1 diabetes mellitus and type 2 diabetes 
mellitus associated with herbicide exposure.

In August 2010, the Veteran presented personal testimony before 
the undersigned Veterans Law Judge during a Travel Board hearing.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence of record demonstrates the Veteran does not have 
diabetes mellitus, type 2.

3.  Diabetes mellitus, type 1, was not the result of in service 
exposure to Agent Orange, and may not be presumed to have been 
the result of Agent Orange exposure.

4.  The evidence of record demonstrates the Veteran's diabetes 
mellitus, type 1, is not a result of any established event, 
injury, or disease during active service, nor was it shown within 
one year following separation from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 1, was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure or 
other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Diabetes mellitus, type 2, was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure or 
other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
diabetes mellitus secondary to Agent Orange (herbicide) exposure 
was received in August 2006.  He was notified of the general 
provisions of the VCAA in correspondence dated in August 2006.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in June 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran by correspondence in August 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
and private treatment records have been obtained and associated 
with his claims file.  He has also been provided with VA diabetes 
mellitus examinations to assess the current nature and etiology 
of his claimed diabetes mellitus disability.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
the prescribed period.  38 C.F.R. §§ 3.307, 3.309 (2009); 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The Veteran's DD Form 214 (separation from service) indicated 
that he served in the Navy from May 1969 until August 1970 and he 
was awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  In his August 2006 claim for service connection for 
diabetes, the Veteran reported exposure to Agent Orange while 
stationed at a small craft repair facility at the base on Monkey 
Mountain in Da Nang, Vietnam.  He stated that the Air Force had a 
base at the top of the mountain which was sprayed at least four 
times while the Veteran was there.

Service treatment records are entirely silent for any complaints, 
findings or reference to any endocrine problems.  The Veteran's 
October 1967 reserves enlistment examination, October 1968 return 
to active duty examination, and October 1971 reservist's annual 
examination reported normal clinical evaluation findings for the 
endocrine system.  Urinalysis performed with each examination was 
negative for sugar.  An active duty separation examination was 
not included in the Veteran's service treatment records.

In his August 2006 claim, the Veteran indicated that he was 
treated by Dr. R. from 1976 until 1980 and Dr. M. H. from 1983 
until 1995.  The Veteran completed a VA Form 4142, Authorization 
and Consent to Release Information, for both doctors.  However, 
the RO replied to the Veteran in an August 2006 VCAA 
correspondence that the Veteran had not provided an address for 
Dr. R. and requested that he send a correct address or obtain and 
send in a copy of his records.  Additionally, the RO sent a 
request for the Veteran's records to Dr. H.'s office in August 
2006.  The letter was returned not deliverable as addressed.  The 
RO notified the Veteran in correspondence dated November 2006 and 
requested that the Veteran contact Dr. H.'s office.  In 
correspondence dated December 2006, the Veteran wrote that he 
stopped at Dr. H.'s former address where he was told that she 
moved her practice, took her patients' records with her, and 
retired shortly after.  The June 2008 statement of the case 
documented non-receipt of these records.

In a June 1995 private treatment note, L. A. N., a medical 
resident for N. R. R., M.D., reported the Veteran had an 18 year 
history of insulin-dependent diabetes.  He had been on insulin 
for 16 years at that time.  A June 1995 private treatment note by 
K. F., R.N., reported the Veteran's hyperglycemia varied and was 
usually related to high intensity exercise or delayed meals.  

An August 1996 private treatment note by an endocrinologist 
listed type 1 diabetes as a medical problem and indicated 
recurrent hypoglycemia.  A September 1996 private treatment note 
listed medications prescribed at that time, including an insulin 
algorithm.  A November 1998 private treatment note indicated the 
Veteran continued his insulin algorithm with Humulin N and 
Humulin R.  

A May 1999 private treatment note indicated the Veteran's blood 
sugars had been "excellently controlled" at that time, with 
levels ranging from 100 to 140 mg/dL.  The examiner also noted 
that the Veteran had rare hypoglycemia and his urine was negative 
for microalbumin. The diagnosis was type 1 diabetes.  In March 
2000, Dr. G. reported the Veteran had longstanding type 1 
diabetes with few complications and noted that it appeared to be 
in good control.  

In an April 2002 private treatment note, the Veteran reported a 
history of Agent Orange exposure during his annual diabetes 
examination.  

An April 2003 private treatment note by Dr. G. indicated the 
Veteran had type 2 diabetes for 26 years.  The endocrinologist 
noted that the Veteran had been doing "beautifully well" with 
his glycemic control and maintained his sugars typically between 
100 and 140 mg/dL.

A September 2003 private treatment note signed by M. B.-H., R.N., 
reported the Veteran had type 2 diabetes for 26 years.  She noted 
that the Veteran conducted blood glucose monitoring and tested 
four to six times per day.  The Veteran reported results which 
showed a fasting average of about 180 mg/dL.  He also reported 
frequent hypoglycemia, occurring several times per week and 
sometimes two or three times per day.  The Veteran's insulin 
algorithm was changed and he was instructed to decrease his 
dosages by one unit during the day if he was still experiencing 
hypoglycemia later in the day.

A November 2003 private treatment note by Ms. B.-H. reported that 
the Veteran stated he had type 1 diabetes, although in early 
years after diagnosis he was considered to have type 2 diabetes 
prior to starting insulin.  

A December 2003 private treatment note signed by Dr. G. reported 
that the Veteran had type 1 diabetes for 27 years.  The 
endocrinologist indicated that the Veteran would be switching to 
an insulin pump.  

A February 2004 private treatment note by Ms. B.-H. indicated the 
Veteran was seen for initiation of insulin pump therapy.  She 
reported the Veteran had type 1 diabetes and Dr. G. recommended 
insulin pump therapy because of the Veteran's problems with 
hypoglycemia unawareness, erratic exercise, and glucose swings.  

A July 2004 private treatment note by Dr. G. reported the Veteran 
was a type 1 diabetic on an insulin pump with no problems with 
hypoglycemia.  
 
December 2004, February 2005, September 2005, March 2006, and 
August 2006 private treatment notes indicated the Veteran had 
type 1 diabetes since the age of 27 and used an insulin pump.  
Dr. G. reported stable control over diabetes.  

An April 2007 VA diabetes mellitus examination history indicated 
the Veteran had been suffering from diabetes mellitus for 30 
years.  Treatment of diabetes was reported as follows: Insulin, 
Humalog, administered insulin pump continuously.  The VA examiner 
diagnosed the Veteran with insulin dependent, type 2 diabetes 
mellitus.  The examiner stated the subjective factor was a 30 
year history of diabetes mellitus with insulin pump treatment and 
the objective factor was elevated glucose.

In the Veteran's Form 9, appeal to the Board, he reported that he 
had type 2, adult-onset diabetes, not type 1, juvenile-onset.  He 
stated that when he started treatment with Dr. R and Dr. G., he 
was already using insulin and once he started using insulin to 
treat his type 2 diabetes everyone assumed he was a type 1 
diabetic.  He also reported that insulin is used to medicate type 
2 diabetes.  The Veteran further stated that treatment for his 
type 2 diabetes has not always been with insulin.  Dr. R. had him 
on pills, diet, and exercise to control his type 2 diabetes.  For 
one year, he reported that he had used diet and exercise to 
control his diabetes, but that Dr. W. had put him back on pills, 
diet, and exercise, and later, put him on insulin to control his 
type 2 diabetes.

A September 2009 VA diabetes mellitus independent medical opinion 
was obtained to determine whether the Veteran had type 1 or type 
2 diabetes mellitus.  The examiner reviewed the Veteran's medical 
records and opined that a preponderance of the data supported a 
diagnosis of type 1 diabetes mellitus.  He indicated that only 
two records in the Veteran's claims file mentioned type 2 
diabetes (from Dr. G. and Ms. B.-H.), but the primary care 
physicians who cared for the Veteran were universal in diagnosing 
type 1 diabetes mellitus.  The examiner further indicated:

Type I diabetes mellitus results when the 
pancreas does not produce enough insulin.  
This condition requires insulin injection 
from the onset of the disease, otherwise 
death will ensue, as the cells are unable 
to utilize energy-or in essence the body 
starves to death.  Type II diabetes, on the 
other hand, results from the cells 
inability to properly use insulin secreted 
by the pancreas.  Initially, with DM II 
[diabetes mellitus, type 2] there is 
insulin resistance of the cells.  It often 
can be treated with diet, exercise and oral 
medication.  With time, the oral 
medications may become ineffective and 
insulin is added to the regimen.  In this 
case, the claimant required the use of 
insulin to control his blood glucose levels 
at the onset of the diagnosis.

The examiner opined that the above rationale indicates that it 
was more likely that the Veteran did not have "Type I DM" 
(diabetes mellitus), but he subsequently stated that it was his 
opinion, after reviewing the available records, that the Veteran 
had diabetes mellitus, type 1.

During the Veteran's August 2010 Travel Board Hearing, he 
asserted that he was diagnosed with type 2 diabetes in January 
1977.  The Veteran stated that, at that time, his treatment was 
diet, exercise and an oral medication; however, after one year, 
he was able to control his diabetes with exercise and diet.  He 
recalled Dr. H. diagnosing type 1 diabetes in 1986 to 1988.  
Approximately one year prior to his type 1 diabetes diagnosis, 
Dr. W. had begun treating the Veteran with insulin.  He further 
reported that when he was diagnosed with type 1 diabetes, Dr. H. 
gave him an antibody test which was negative because he did not 
have any antibodies and his pancreas was still producing insulin.

Analysis

The Veteran contends that he has diabetes mellitus as a result of 
exposure to Agent Orange in Vietnam during the Vietnam era.  The 
Board has considered all the evidence of record and has 
determined that the Veteran's claim for service connection for 
diabetes mellitus is not warranted either presumptively or on a 
direct service connection basis.

Here, the Veteran was found to have type 1 diabetes mellitus in a 
September 2009 VA examination.  The Board finds the VA examiner's 
diagnosis compelling because he noted in his report that he 
sought a definitive diagnosis between type 1 and type 2 diabetes 
mellitus and provided a thorough rationale for his opinion.  The 
Board recognizes the examiner's apparent mistake in the last 
lines of his opinion when he stated that it was more likely that 
the Veteran did not have type 1 diabetes mellitus.  The Board 
finds that this statement is inconsistent with the remainder of 
his opinion, wherein he specifically asserted that the record 
supported a finding of type 1 diabetes, and where he stated that 
it was his opinion that the Veteran had type 1 diabetes mellitus.  

The Board further notes that the evidence of record includes 
several prior diagnoses of type I diabetes from the Veteran's 
primary care physicians dating from August 1996.  The fact that 
type 1 diabetes was diagnosed by the Veteran's primary care 
physician is further evidence supporting the Veteran has type 1 
diabetes because the primary care physician is most likely to 
have personal and accurate knowledge of the Veteran's medical 
history.

The Board recognizes diagnoses of type 2 diabetes mellitus in the 
claims file as well.  One of these diagnoses is from an April 
2003 treatment note by Dr. G., the Veteran's endocrinologist, who 
had previously diagnosed the Veteran with type 1 diabetes 
mellitus (from August 1996 until the April 2003 note)  and 
subsequently diagnosed him with type 1 diabetes mellitus (from 
December 2003 until August 2006).  The Veteran was seen for an 
annual review of his diabetes with Dr. G. during the April 2003 
examination.  Due to the nature of ongoing treatment for the 
Veteran's diabetes for a period of ten years, the Board finds 
that the preponderance of treatment notes signed by Dr. G. which 
report type 1 diabetes mellitus are persuasive.

The Board has also considered the September 2003 private 
treatment note signed by Ms. B.-H., R.N., which reported the 
Veteran had "type 2 diabetes mellitus for 26 years."  The Board 
notes that the nurse saw the Veteran on a referral from Dr. G. 
regarding diabetes self management.  Upon reviewing the claims 
file, the Board points out that the Veteran's previous 
examination with Dr. G. was the April 2003 annual review where 
the endocrinologist reported that the Veteran had "type 2 
diabetes for 26 years."  The Board is of the opinion that the 
nurse consulted the referring doctor's notes and repeated his 
report of type 2 diabetes.  The Board is further convinced by Ms. 
B.-H.'s November 2003 notes where she indicated that the Veteran 
stated he had type 1 diabetes, although in early years after 
diagnosis, he was considered to have type 2 diabetes prior to 
starting insulin.  Therefore, the Board finds the nurse's 
September 2003 reference to type 2 diabetes of little persuasive 
value in deciding the claim.

Additionally, the Board has carefully reviewed the April 2007 VA 
examination where the VA examiner diagnosed the Veteran with type 
2 diabetes mellitus.  The Board finds this diagnosis of little 
probative value because the examining physician did not provide a 
rationale (an explanation or basis) which applied sound medical 
principles.  However, the February 2010 VA examiner's medical 
opinion was supported by a thorough explanation, applying sound 
medical principles which made the opinion persuasive.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that 
it is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes to the probative value to a 
medical opinion).  Therefore, the Board is satisfied that the 
Veteran has current diagnosis of type 1 diabetes mellitus.  

The Board has taken into account the Veteran's statements as 
well.  The Board has considered the Veteran's contentions as set 
forth in his June 2008 Form 9, appeal to the Board, where he 
alleged that he has type 2, adult-onset diabetes mellitus, not 
type 1, juvenile on-set diabetes mellitus.  In addition, the 
Board carefully reflected on the Veteran's August 2010 testimony 
from his Travel Board Hearing.  However, the Board recognizes 
that the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, but he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise; here, a 
diagnosis of type 2 diabetes.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Further, as discussed above, in a 
November 2003 treatment note signed by Ms. B.H., the Veteran 
stated that he had type 1 diabetes at that time, although in 
early years, after diagnosis, he was considered to have type 2 
diabetes prior to starting insulin.  The discrepancy between his 
statements to Ms. B.-H. and the statement he submitted to the 
Board calls into question the Veteran's credibility.  

The Board recognizes that the Veteran based his claim of diabetes 
mellitus as being secondary to herbicide exposure.  The law 
grants presumptive service connection to certain diseases 
associated with exposure to certain herbicide agents, including 
Agent Orange.  One of the diseases specifically denoted in the 
regulation is type 2 diabetes mellitus.  See 38 C.F.R. §§ 
3.309(e).  However, as discussed above, the Veteran has been 
diagnosed with type 1 diabetes mellitus, which is not included in 
the list of presumptively service connected diseases.  Thus, his 
claim does not warrant service connection based on herbicide 
exposure on a presumptive basis.

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039.  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the provisions 
governing direct service connection, although the Board notes 
that the Veteran has not alleged direct service connection.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson, supra.  
With respect to the current disability element, it is undisputed 
that the Veteran has a current disability from type 1 diabetes 
mellitus.

As for the in-service incurrence or aggravation element, the 
Veteran served in Vietnam, as evidenced by the record, so 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  
However, as discussed above, type 1 diabetes mellitus is not 
recognized by VA as having been the result of exposure to 
herbicides.

The Board further observes that diabetes mellitus did not first 
manifest until 1977, long after the one year presumptive period 
in 38 C.F.R. § 3.309(a), and the Veteran does not appear to 
contend otherwise.  Thus, there is no competent evidence that 
type 1 diabetes mellitus manifested to a compensable degree 
within one year following service discharge.

The record also does not include any competent medical opinion 
establishing a nexus or medical relationship between the current 
type 1 diabetes mellitus and any other event, injury, or disease 
during active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  As discussed above, a 
presumptive connection between herbicide exposure and type 1 
diabetes mellitus has not been established.  Type 1 diabetes 
mellitus is not listed among the presumptive diseases recognized 
by VA as having been the result of exposure to herbicides while 
in Vietnam; however, diabetes mellitus, type 2, is a presumptive 
disease recognized by VA as having been the result of exposure to 
herbicides while in Vietnam.

Based on a review of all the evidence of record, the Board finds 
that the preponderance of evidence is against the award of 
service connection for diabetes mellitus, whether type 1 or type 
2, to include as a result of herbicide exposure.  The benefit-of-
the-doubt rule is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for diabetes mellitus, type 1, 
is denied.  

Entitlement to service connection for diabetes mellitus, type 2, 
to include as secondary to herbicide exposure is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


